*547ORDER
PER CURIAM:
In this cause a Motion to Dismiss has been filed by defendants and respondents and the same came on for hearing on May 8, 1972, all counsel being present.
Plaintiffs and appellants concede that the motion is well taken for the reason that the appeal was from an order refusing to grant an injunction pendente lite, raising the question whether the refusal to grant the same was in error. The purpose of the requested injunction was to stay the demolition of a building; that since the refusal the building has been demolished and the question involved is thereby rendered moot.
The Court now being advised in the premises it is ordered that the motion to dismiss be, and it hereby is, granted, and this appeal is dismissed.